Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
1.        Claims 21 – 30 canceled.

Response to Argument
2.             Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. Updated search for the amendments has  added 2 more references on PTO-892, the amendments in independent claims 1, 13, 18 besides some repetition of other limitations, provide "inserting multiple video content related to primary video as a secondary video stream" which is replacing "multiple" as opposed to "single" which is met by Chang (second reference) Fig 8, [0007, 59, 118] in addition to previously noted Chang Fig 8,  [0005, 77, 111, 112] that also met both single or multiple additional video content selected and inserted. The new citations are provided to expedite the prosecution, specifically for the “selection of multiple video” argument on page 14 of the remarks, arguing “that the mere insertion of whole pre-existing streams is not the same as multiple video content items being selected from a pool of available video content items all being included in a single concurrent video stream to be generated”. Respectfully, the examiner disagrees that Chang Fig 8,  [0005, 77, 111, 112]  do not also meet the amendment, but to expedite the prosecution specifically for “inserting selected multiple videos”  also see [0007, 59, 118], with insertion shown in Fig 8 (previously noted). [0005, 77, 111, 112].
	

Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 11, 13 – 20 are rejected under 35 U.S.C. 103 as being un-patentable over Mullig et al., hereinafter Mullig (US 20070143493 A1) in view of Chang et al., hereinafter Chang (US 20160286244 A1).

           Regarding claim 1, Mullig discloses “A method comprising: accessing, by one or more processors {Fig 3, processor 160, memory 166}, of a machine, a plurality of concurrent video streams {Fig 4, primary concurrent video 401, and plurality of other 400, 403, etc. as displayed} to be displayed concurrently together on a display screen, the plurality of concurrent video streams including a first concurrent video stream; 
              detecting, by the one or more processors of the machine, that the first concurrent video stream among the accessed plurality of concurrent video streams is selected for display in a primary window {Fig 4, primary concurrent video 401} among a set of windows {Fig 4, other 400, 403, etc. video windows as displayed} to be displayed on the display screen;        …….. first concurrent video stream having been detected as selected for display in the primary window among the set of windows.
              {Fig 4, and [0005] discloses the limitation for “the first concurrent video stream among the plurality of concurrent video streams is selected for display in a primary window, also as illustrated in Fig 4, primary concurrent video 401}, 

           generating, by the one or more processors of the machine and based on the first concurrent video stream being selected for display in the primary window, a second concurrent video stream to be added to the accessed plurality of concurrent video streams.                  {[0010] discloses  generating a second concurrent video stream to be added to the plurality of concurrent video streams based on the first concurrent video stream selected for display in the primary window and displayed in different window sections of the display (Fig 4), as cited "For example, if the user, while watching a particular live video feed in the main display dialog window, decides to browse for other available content, the user can continue watching the live video feed while browsing other available content in the browse dialog window.  When the user wants to preview a particular video listed in the browse dialog window, the user selects (e.g. clicks on) the particular video listing and the video is displayed in the video pane instead of the previously viewed live video feed, and additionally [0009] discloses various display modes},

             modifying, by the one or more processors of the machine, the accessed plurality of concurrent video streams by adding the generated second concurrent video stream to the accessed plurality of concurrent video streams, each concurrent video stream in the modified plurality of concurrent video streams being displayable {Fig 4} in a corresponding different window among the set of windows to be displayed on the display screen; and                  {generating and adding the second video stream related to the first video stream to the plurality of concurrent video streams as already met and explained by [0005, 9, 10], means that the previous plurality of concurrent video streams is modified based on the addition of the second video stream},

              Providing, by the one or more processors of the machine {Fig 3, client computing device 115}, the modified plurality of concurrent video streams to a device configured to display {Fig 3, display device 164, Fig 4 showing the concurrent windows being displayed} the modified plurality of concurrent video streams concurrently together in the corresponding different windows among the set of windows on the display screen.

              Mullig disclosed “the generating of the second concurrent video stream being generated for addition to the accessed plurality of concurrent video streams”, but 
                      Mullig does not explicitly disclose “automatically selecting, by the one or more processors of the machine and without user input, multiple video content item from a pool of available video content items for inclusion of the automatically selected multiple video content items in a second concurrent video stream” and “by inserting the automatically selected multiple video content items into the second concurrent video stream being generated for addition to the accessed plurality of concurrent video streams that includes the first concurrent video strem selected for display in the primary window”, but
                Chang meets these limitations based on "automatic selection without user input, a video content item" by [0077]  automatic face recognition (face or object or background) in a video and matching it to find a second video stream among plurality", also by Fig 8 (element 635 inserted video) as disclosed in [0111-112] to generate and insert the second stream among plurality of streams.   Fig 1, 3, 8 and [0077] as cited "may analyze the video feed to detect relevant pieces of information within the frames of the video, and use this information to determine whether two or more video streams are related to the same event.  ....... In some examples, the recognition unit 208 may use any type of facial recognition techniques such as identifying facial features by extracting landmarks or features from an image of the subject's face", and as disclosed in [0005] "The interactive video broadcasting service may identify which broadcasts are coming from the same event, and then allow one or more viewers to concurrently display the different live streams (plural) so that a user can obtain a multi-dimensional experience of the event that is observed with different perspectives.  In some examples, the display screen can be divided (or split) to watch two or more streams at the same time".  Also, selection of multiple video content for display related to the main video event is further detailed in [0007, 59, 118].
       [0111] FIG. 8 is a schematic diagram of the streams section 615 with an inserted promoted stream 635 among other broadcast streams 625. For example, the interactive streaming application 132 may define the stream section 615 as a portion of the user interface that lists recommended broadcast streams 625 from connected users in a social media platform, popular users, and/or popular broadcast streams. The stream and media promoter 236 may be configured to rank certain promoted streams, and then insert the promoted streams into the user's list of recommended video streams.     [0112] Also, the stream and media promoter 236 may be configured to insert a video streaming advertisement in the form of an overlay proximate to the broadcast stream. The video streaming advertisement may be a separate live stream from a registered advertiser 238. In some cases, the promoted broadcast stream may be displayed concurrently with the broadcast stream.
                It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Mullig as taught in Chang to provide “automatically selecting, by the one or more processors of the machine and without user input, multiple video content item from a pool of available video content items for inclusion of the automatically selected multiple video content items in a second concurrent video stream” and “by inserting the automatically selected multiple video content items into the second concurrent video stream being generated for addition to the accessed plurality of concurrent video streams that includes the first concurrent video stream selected for display in the primary window”, for the purpose to detect relevant pieces of information within the frames of the video, and use this information to determine whether two or more video streams are related to the same event and then allow one or more viewers to concurrently display the different live streams so that a user can obtain a multi-dimensional experience of the event that is observed with different perspectives, the display screen can be divided (or split) to watch two or more streams at the same time”, as Chang [0005, 77] teaches.


              Regarding claim 2, Mullig further  discloses “The method of claim 1, wherein: the accessing of the plurality of concurrent video streams is performed as all or part of accessing a multi-window media stream that includes the plurality of concurrent video streams; the modifying of the accessed plurality of concurrent video streams is performed as all or part of modifying the multi-window media stream that includes the plurality of concurrent video streams; and the providing of the modified plurality of concurrent video streams to the device is performed as all or part of providing the modified multi-window media stream to the device”,
             As detailed in claim 1, Mullig disclosed the limitations above, specifically regarding the “accessing”, “modifying”, and “providing to the device (for displaying)”  in relation to “the plurality of concurrent video streams”,
                   Additionally, Mullig further discloses the limitation of “performed as all or part of accessing a multi-window media stream that includes the plurality of concurrent video streams”   as cited in [0010] “the user selects (e.g. clicks on) the particular video listing and the video is displayed in the video pane instead of the previously viewed live video feed”; thus, the limitation of “performs as part of accessing a multi-window media stream that includes the plurality of concurrent video streams” is met. 
           Although, the limitation is already fully met in alternative presentation” by “part of accessing” noted above. It should be noted that, per [0010] the user selection is not limited to “part of” and the user may select as many video listings in the windows until “all” have been selected.


              Regarding claim 3, Mullig / Chang disclosed in claim 1 “The method of claim 1, wherein: the generating of the second concurrent video stream based on the first concurrent video stream; and Chang further discloses “includes: recognizing a face depicted in the first concurrent video stream; and wherein: the automatic selecting of the multiple video content item for inclusion in the second concurrent video stream being generated is based on the recognized face; and the generating of the second concurrent video stream includes insertion of the video content item, automatically selected based on the recognized face depicted in the first concurrent video stream, into the second concurrent video stream being generated”, as noted in detail in claim 1 and met by Chang [0077, 0005, 111 – 112] and Figs 1, 3, 8.
                         It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Mullig as taught in Chang to provide “includes: recognizing a face depicted in the first concurrent video stream; and wherein: the automatic selecting of the multiple video content items for inclusion in the second concurrent video stream being generated is based on the recognized face; and the generating of the second concurrent video stream includes insertion of the multiple video content items, automatically selected based on the recognized face depicted in the first concurrent video stream, into the second concurrent video stream being generated”, for the purpose to detect relevant pieces of information within the frames of the video, and use this information to determine whether two or more video streams are related to the same event and then allow one or more viewers to concurrently display the different live streams so that a user can obtain a multi-dimensional experience of the event that is observed with different perspectives, the display screen can be divided (or split) to watch two or more streams at the same time”, as Chang [0005, 77] teaches.

                Regarding claim 4, Mullig / Chang disclosed in claim 1 “The method of claim 1, wherein: the generating of the second concurrent video stream based on the first concurrent video stream”, and  Chang further discloses “includes: recognizing a type of content included in the first concurrent video stream, the type of content including at least one of a face, a logo, an image, a shape, a sound, or an audio; and wherein: the automatic selecting of the multiple video content item for inclusion in the second concurrent video being generated is based on the recognized type of content; and the generating of the second concurrent video stream includes insertion of the multiple video content items, automatically selected based on the recognized type of content included in the first concurrent video stream, into the second concurrent video stream being generated”, as noted in detail in claim 1 and met by Chang [0077, 0005, 111 – 112] and Figs 1, 3, 8.
                It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Mullig as taught in Chang to provide ” includes: recognizing a type of content item included in the first concurrent video stream, the type of content item including at least one of a face, a logo, an image, a shape, a sound, or an audio; and wherein: the automatic selecting of the multiple video content item for inclusion in the second concurrent video being generated is based on the recognized type of the content item; and the generating of the second concurrent video stream includes insertion of the multiple video content items, automatically selected based on the recognized type of content item included in the first concurrent video stream, into the second concurrent video stream being generated”, for the purpose to detect relevant pieces of information within the frames of the video, and use this information to determine whether two or more video streams are related to the same event and then allow one or more viewers to concurrently display the different live streams so that a user can obtain a multi-dimensional experience of the event that is observed with different perspectives, the display screen can be divided (or split) to watch two or more streams at the same time”, as Chang [0005, 77] teaches.

                
             Regarding claim 5, Mullig / Chang disclosed in claim 1, “The method of claim 1, wherein: the generating of the second concurrent video stream based on the first concurrent video stream”,
             Chang further discloses ”includes: recognizing a logo depicted in the first concurrent video stream; and wherein: the automatic selecting of the multiple video content items for inclusion in the second concurrent video stream being generated is based on the recognized logo; and the generating of the second concurrent video stream includes insertion of the multiple video content items, automatically selected based on the recognized logo depicted in the first concurrent video stream, into the second concurrent video stream being generated”,  as noted in detail in claim 1 and met by Chang [0077, 0005, 111 – 112] and Figs 1, 3, 8.
                It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Mullig as taught in Chang to provide “includes: recognizing a logo depicted in the first concurrent video stream; and wherein: the automatic selecting of the video content item for inclusion in the second concurrent video stream being generated is based on the recognized logo; and the generating of the second concurrent video stream includes insertion of the video content item, automatically selected based on the recognized logo depicted in the first concurrent video stream, into the second concurrent video stream being generated”, for the purpose to replace text or a logo in the broadcast stream with different text or a different logo in order to promote a certain product or brand., as Chang [0113] teaches.


               Regarding claim 6, “The method of claim 1, wherein: the generating of the second concurrent video stream based on the first concurrent video stream includes: detecting a visual trigger event represented in the first concurrent video stream; and wherein: the automatic selecting of the multiple video content items for inclusion in the second concurrent video stream being generated is based on the detected visual trigger event; and the generating of the second concurrent video stream includes insertion of the multiple video content items, automatically selected based on the detected visual trigger event represented in the first concurrent video stream, into the second concurrent video stream being generated”,
             Mullig / Chang disclosed in claim 1 all the limitation above, and “includes: detecting a visual trigger event represented in the first concurrent video stream” was met by “includes: recognizing a face (a visual trigger event) depicted in the first concurrent video stream Chang [0077, 0005, 111 – 112] and Figs 1, 3, 8. Also noted in claim 3.



              Regarding claim 7, Mullig / Chang discloses “The method of claim 1, wherein: the generating of the second concurrent video stream based on the first concurrent video stream and wherein: the automatic selecting of the multiple video content items for inclusion in the second concurrent video stream being generated is based on the detected audio trigger event; and the generating of the second concurrent video stream includes insertion of the multiple video content items  into the second concurrent video stream being generated”.  As noted in detail in claim 1, and Mullig additionally discloses “includes: detecting an audio trigger event represented in an audio track of the first concurrent video stream; and automatically selected based on the detected audio trigger event represented in the audio track of the first concurrent video stream” as met by [0012] "shout downs" audio streams (Reads on, detected audio triggers event) that as cited "announce breaking news or upcoming program changes" that are selectable with different audio level than the main program.


               Regarding claim 8, Mullig further discloses “The method of claim 7, wherein: the detected audio trigger event includes at least one of: background volume transgressing a first threshold volume; speech volume transgressing a second threshold volume; or voice recognition of a trigger phrase” met by [0012] "shout downs" audio streams (detected audio triggers event) that as cited "announce breaking news or upcoming program changes" that are selectable with different audio level than the main program thus, it reads on "background volume transgressing a first threshold volume".   


                Regarding claim 9, Mullig / Chang further discloses “The method of claim 1, wherein: the generating of the second concurrent video stream based on the first concurrent video stream includes: detecting a trigger event represented in the first concurrent video stream; and wherein: the automatic selecting of the multiple video content items includes automatically selecting an associated media content item, the associated media content item including at least one of a social media feed item, a promotion item, a news item, a text item, a video clip, or a fan engagement item, based on the detected trigger event represented in the first concurrent video stream; and the generating of the second concurrent video stream includes insertion of at least a portion of the associated media content item, automatically selected based on the detected trigger event represented in the first concurrent video stream, into the second concurrent video stream being generated”. As noted in detail in claim 1 by Mullig / Chang, and Mullig additionally discloses the limitation “selecting an associated media content item, the associated media content item including at least one of a social media feed, a promotion item, a news item, a text item, a video clip, or a fan engagement item” met by [0014] "to display text and links to other information (e.g., websites) that is relevant to the particular video being displayed in the primary video pane”.
              

                Regarding claim 10, Mullig further discloses “The method of claim 9, wherein: the generating of the second concurrent video stream based on the first concurrent video stream” was noted in detail in claims 1 and 9, and the primary (main) video feed displayed in main window and second related feed in other windows and was illustrated in FIG 4.
             Mullig further discloses “further includes: filtering the selected social media feed based on the detected trigger event, the filtering of the selected social media feed obtaining the portion of the social media feed for insertion into the second concurrent video stream being generated”,
              the "detected trigger event" as Mullig / Chang disclosed in claim 1 met by Chang “ using “recognizing a face (a visual trigger event) depicted in the first concurrent video stream Chang [0077, 0005, 111 – 112] and Figs 1, 3, 8. Also noted in claim 3. 
                   In addition the limitation of "filtering the selected social media feed obtaining the portion of the social media feed for insertion into the second concurrent video stream" met by [0055] that displays the second feed in a window obtained from as cited "summary text related to video or audio content (e.g., a system producer's blog for a particular video feed), comments from other users related to video or audio content ....... external links (e.g., hyperlinks) to websites and other information (e.g., documents or other on-demand video and/or audio content) relevant to the currently streaming or playing video or audio content, text announcing breaking news, and text announcing upcoming live streaming video content.  These examples of content and other types of content are described below in relation to FIGS. 4 and 7-18 illustrating various exemplary graphical user interfaces that may display the content to the user via the client computing device 115.   



                Regarding claim 11, Mullig / Chang  discloses “The method of claim 1, wherein: the automatic selecting of the multiple video content items automatically selects video (content that depicts an alternate camera angle relative to the first concurrent video stream); and the generating of the second concurrent video stream includes insertion of the selected video (content that depicts the alternate camera angle relative to the first concurrent video stream) into the second concurrent video stream”,
                 As it was detailed in claim 1, additionally for the limitations enclosed in the parenthesis above, Mullig [0062] further discloses “content that depicts an alternate camera angle relative to the first concurrent video stream”.   
               

             Regarding claims 13, 14, 15, 16, 17 these claims implement the “non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations” for which the method that details its operations was noted in claims 1, 4, 3, 5, 9 and is rejected under the same rationale.

             Regarding claims 18, 19, 20, these claims implement the apparatus for which its hardware met by (Fig 3, processor 160, memory 166), and the method that details its process was noted in claims 1, 3, 6, and is rejected under the same rationale.


                 
4.	Claim 12 is rejected under 35 U.S.C. 103 as being un-patentable over Mullig et al., hereinafter Mullig (US 20070143493 A1) in view of Chang et al., hereinafter Chang (US 20160286244 A1) in view of Han et al., hereinafter Han (US 20190373391 A1).
              Regarding claim 12, Mullig / Chang disclosed in claim 1, “The method of claim 1, further comprising: the automatic selecting of the multiple video content items includes automatically selecting a plurality of video segments for inclusion in the second concurrent video stream being generated based on the detecting that the first concurrent video stream having been detected as selected for display in the primary window among the set of windows” as it was detailed in claim 1,
                  Mullig does not explicitly disclose “and pre-fetching the automatically selected plurality of video segments prior to the generating of the second concurrent video stream to be added to the accessed plurality of concurrent video streams”, but 
                       Han in a similar field of endeavor teaches these limitations as cited in [0014] that based on the single (first) audio of the single (first) video among plurality of views of the spherical video streaming over a network, it pre-fetches plural fields of view (secondary video segments), as cited "prefetching video data in a field of view centered on spatial coordinates of the single source of audio;  .....  and prefetching video data in plural fields of view centered on spatial coordinates of each audio source in the sorted list of the plurality of sources, wherein the prefetching is performed in an order corresponding to the sorted list, and wherein the prefetching occurs within an available bandwidth of the network".
                It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Mullig as taught in Han to provide “pre-fetching the automatically selected plurality of video segments prior to the generating of the second concurrent video stream to be added to the plurality of concurrent video streams”, for the purpose to use the available bandwidth of the network, as Han [0014] teaches.


Conclusion
              Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422